Citation Nr: 0420407	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-18 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1968.  He had additional periods of active duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for each disability at issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs VA will notify you if further action is required on 
your part.


REMAND

The veteran asserts that service connection is warranted for 
diabetes mellitus and its complications, as well as a heart 
disability.  He claims that diabetes mellitus was discovered 
while he was on active duty with the Ohio National Guard in 
1984.  A two-month history of polydipsia and polyuria was 
noted on the report of medical history completed in March 
1984.  He was advised to check with his family physician.  
The Board observes that a periodic examination in March 1984 
was positive for sugar.  A letter from a private physician in 
June 1984 discloses that the veteran was being treated for 
diabetes mellitus.  Service department records show that the 
veteran had a profile change in June 1984 due to a diagnosis 
of diabetes mellitus.  

The Board notes that the RO obtained some information 
concerning the veteran's National Guard service.  However, 
these records do not specify the dates on which the veteran 
had active duty for training.  In addition, the Board points 
out that the service medical records from the veteran's 
period of active duty have not been associated with the 
claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the veteran's 
service medical records from his period 
of active duty.  

2.  The RO should contact the Ohio 
National Guard and request that it 
furnish the dates of the veteran's 
periods of active duty for training.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have ever treated the veteran for 
diabetes mellitus, its complications, and 
a heart disability.  After securing the 
necessary release, the RO should obtain 
these records.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


